                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

             TRACEY CUNNINGHAM,                         :
                                                        :
                    Plaintiff,                          :
                                                        :
                    v.                                  :     CIVIL ACTION NO.
                                                        :     1:17-CV-05512-RWS
             FULTON COUNTY,                             :
             THEODORE JACKSON,                          :
             and JIMMY CARTER,                          :
                                                        :
                    Defendants.                         :

                                                    ORDER

                    This case comes before the Court on Defendants’ Motion to Dismiss

             [11]. After reviewing the record, the Court enters the following Order.

                                            Factual Background1

                    Plaintiff, Tracey Cunningham, worked for the Fulton County Sheriff’s

             Department as a custodial officer for approximately 16 years.2 In essence,

             Plaintiff claims she was the victim of retaliatory harassment by her employer



                    1
                      As the case is before the Court on a Motion to Dismiss, the Court accepts as
             true the facts alleged in the complaint. Cooper v. Pate, 378 U.S. 546, 546 (1964).
                    2
                     Plaintiff has not provided dates of important events in her Amended
             Complaint [3], therefore the Court will attempt to create a general timeline. In
             repleading her complaint, Plaintiff should include dates for any material events.



AO 72A
(Rev.8/82)
             for speaking out on various perceived wrongs. The Court attempts to organize

             Plaintiff’s factual allegations into three general incidents.

                                             The FLSA Lawsuit

                   On February 19, 2016, Plaintiff, along with other Fulton County

             Sheriff’s Department employees, filed a putative class action under the Fair

             Labor Standards Act (“FLSA”) against Fulton County and various public

             officials. Tracey Cunningham, et al. v. Fulton County, Georgia, et al., Civil

             Action File No. 1:16-CV-00533-MLB. The case is currently pending in the

             Northern District of Georgia. Plaintiff alleges “Defendants”3 labeled her as a

             disgruntled employee and began a pattern of retaliation and harassment against

             her. Any specifics regarding the individual parties and type of harassment is

             unclear from Plaintiff’s Amended Complaint [3]. It is possible she alleges she

             received unfair employee evaluations as a result of her participation in the

             lawsuit.




                   3
                      Plaintiff generally refers to “Defendants” throughout her Amended Complaint
             [3]. As the Court explains further in the analysis below, Plaintiff must be more
             specific in her allegations. As pled, the Court cannot discern which Defendants
             allegedly committed which acts.

                                                      2



AO 72A
(Rev.8/82)
                                      Plaintiff’s Internal Complaints

                   At some point, Plaintiff was assigned as a supervisor over the Fulton

             County Jail’s food services and kitchen. The jail contracted with an

             independent vendor to provide the food and service staff for the kitchen.

             Plaintiff felt that the independent vendor was inadequate. Specifically, she

             noticed that the food was molded and out of date. Further, she alleges the

             kitchen used prisoner labor instead of the paid-for outside service staff and that

             “Defendants” knew about this arrangement.

                   As supervisor, Plaintiff refused to allow prisoner kitchen labor. In

             response, Plaintiff alleges the vendor complained to “Defendants” and that

             Plaintiff was subjected to disciplinary actions as a result. Specifically, Plaintiff

             alleges she was bared from entry into the kitchen. Generally, Plaintiff alleges

             she was bullied. Otherwise, Plaintiff does not provide more details on the

             alleged disciplinary actions. Though unclear, it appears from the Amended

             Complaint, Plaintiff continued in her role as a supervisor. It is also unclear if

             Plaintiff complained to any Defendants directly and if so, the details of that

             complaint.



                                                      3



AO 72A
(Rev.8/82)
                                          The Press Conference

                   At some unspecified time, but after Plaintiff complained internally about

             the vendor, Plaintiff voiced her concerns about the kitchen services at a press

             conference. She called the vendor’s practices “fraudulent” and accused them

             of “public abuse.” (Am. Compl., Dkt. [3] ¶42.) Subsequently, “Defendants”

             held their own press conference where they stated Plaintiff’s claims were false,

             called her a “disgruntled employee,” and claimed that the prisoners in the

             kitchen were enrolled in a cooking class, not working for the vendor. It is

             unclear if Plaintiff’s employment was affected in response to her press

             conference.

                   Ultimately, Plaintiff took Family Medical Leave sometime in the fall of

             2017 for emotional stress, which ultimately led to her retirement in November

             2017. She then filed this suit on December 28, 2017, alleging various

             constitutional violations, as well as violation of Georgia’s Whistleblower Act.

             Soon there after, Plaintiff filed an Amended Complaint [3] on January 4, 2018,

             making no apparent changes to the original Complaint [1], but adding a

             supplemental jury demand [3-1]. Defendants now jointly move to dismiss [11-

             1] Plaintiff’s Amended Complaint [3].

                                                     4



AO 72A
(Rev.8/82)
                                                Discussion

             I.    Legal Standard

                   Rule 8(a)(2) requires that a pleading contain a “short and plain statement

             of the claim showing that the pleader is entitled to relief.” While this pleading

             standard does not require “detailed factual allegations,” mere labels and

             conclusions or “a formulaic recitation of the elements of a cause of action will

             not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

             v. Twombly, 550 U.S. 544, 555 (2007)). To withstand a motion to dismiss, “a

             complaint must contain sufficient factual matter, accepted as true, to ‘state a

             claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

             570). A complaint is plausible on its face when the plaintiff pleads factual

             content necessary for the court to draw the reasonable inference that the

             defendant is liable for the conduct alleged. Id. “At the motion to dismiss stage,

             all well-pleaded facts are accepted as true, and the reasonable inferences

             therefrom are construed in the light most favorable to the plaintiff.” Bryant v.

             Avado Brands, Inc., 187 F.3d 1271, 1273 (11th Cir. 1999). However, the same

             does not apply to legal conclusions set forth in the complaint. Sinaltrainal v.

             Coca-Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009). Nor will the Court

                                                     5



AO 72A
(Rev.8/82)
             “accept as true a legal conclusion couched as a factual allegation.” Twombly,

             550 U.S. at 555.

             II.   Plaintiff Must Replead

                   Courts may order repleading sua sponte when the complaint is a shotgun

             pleading and the plaintiff has failed to connect her causes of action to the facts

             alleged. See Wagner v. First Horizon Pharm. Corp., 464 F.3d 1273, 1280 (11th

             Cir. 2006). A shotgun pleading is one that, among other things, violates Rule

             8(a)(2)’s requirement that pleadings contain “a short and plain statement of the

             claim showing that the pleader is entitled to relief.” See Genesis NYC Enters.,

             Inc. v. JAI Grp., SA, No. 1:15-cv-23877-KMM, 2016 WL 1588397, at *2 (S.D.

             Fla. Apr. 20, 2016); see also Weiland v. Palm Beach Cty. Sheriff’s Office, 792

             F.3d 1313, 1320 (11th Cir. 2015) (“Complaints that violate either Rule 8(a)(2)

             or Rule 10(b), or both, are often . . . referred to as ‘shotgun pleadings.’”). The

             problem with shotgun pleadings is that they make it “virtually impossible to

             know which allegations of fact are intended to support which claim(s) for

             relief.” Anderson v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364,

             366 (11th Cir. 1996).



                                                      6



AO 72A
(Rev.8/82)
                   Plaintiff’s Amended Complaint [3] is a shotgun pleading because it

             includes three ambiguous and repetitive “counts” that fail to put Defendants on

             notice of the claims against them. See Chandler v. Volunteers of Am., Se.,

             Inc., No. CV-12-S-3701-NW, 2013 WL 4058078, at *2 (N.D. Ala. Aug. 12,

             2013) (discussing, in the context of a shotgun pleading, how the purpose of

             Rule 8(a)(2) is to give defendants fair notice). This is perhaps best evidenced

             by Plaintiff’s misplaced attempts to supplement and clarify her claims in her

             Response [12].4 ( Pl.’s Resp. to Defs.’ MTD (“Pl.’s Resp.”), Dkt. [12] at 3,11-

             12, 21.) From what the Court can discern, it appears Plaintiff organized her

             Amended Complaint [3] by the three different alleged harms instead of causes

             of action, as is customary. See Cesnik v. Edgewood Baptist Church, 88 F.3d

             902, 905 (11th Cir. 1996) (noting that the complaint “was framed in complete

             disregard of the principle that separate, discrete causes of action should be

             plead in separate counts”).

                   Plaintiff also leaves much ambiguity as to which Defendants are

                   4
                     “A plaintiff cannot amend the complaint by arguments of counsel made in
             opposition to a motion to dismiss.” In re Androgel Antitrust Litig. (No. II), 687 F.
             Supp. 2d 1371, 1381 (N.D. Ga. 2010) (quoting Kuhn v. Thompson, 304 F. Supp. 2d
             1313, 1321 (M.D. Ala. 2004)).


                                                       7



AO 72A
(Rev.8/82)
             responsible for which acts. See Regenicin, Inc. v. Lonza Walkersville, Inc.,

             997 F. Supp. 2d 1304, 1310 (N.D. Ga. 2014) (“Shotgun pleadings also fail to

             specify which defendant is responsible for each act alleged.”). In most

             paragraphs, Plaintiff appears to lodge allegations against “Defendants”

             generally. In a few paragraphs, however, Plaintiff abruptly shifts to

             “Defendants Jackson and Carter.” (See, e.g., Am. Compl., Dkt. [3] ¶¶ 31-33.)

             And aside from those general references to “Defendants,” Defendant Fulton

             County is not mentioned in the counts at all.5 Defendants Jackson and Carter

             (“Sheriff Defendants”) are also exclusively referenced together, in a conclusory

             fashion, and without reference to specific acts committed by either defendant,

             individually or together. What is more, it is unclear if Plaintiff brings claims

             against the Sheriff Defendants in their individual or official capacities.


                    5
                      The Court struggles to find liability for Fulton County on the facts as pled.
             Plaintiff states that she was employed by Fulton County Sheriff’s Department. (Am.
             Compl., Dkt. [3] ¶7.) Further, Plaintiff’s factual allegations, though vague, appear to
             be directed at Sheriff Jackson and Chief Deputy Sheriff Cooper. It is well established
             in Georgia that the Sheriff is a constitutionally elected officer independent from the
             county and that “employees of constitutionally elected officers of a county are
             considered employees of the elected officer and not employees of the county.”
             Boswell v.Bramlett, 274 Ga. 50, 51 (2001). Thus, without additional facts to support
             the conclusion that Fulton County employed Plaintiff, or an alternative theory of
             Fulton County’s liability, it appears Fulton County is not a proper defendant in this
             case.

                                                        8



AO 72A
(Rev.8/82)
                   Although it remains indistinct exactly which facts and which Defendants

             align with any particular claim, Plaintiff’s three “counts” do reference various

             causes of actions. Specifically, Plaintiff mentions violations of her First,

             Fourth, and Fourteenth Amendment rights,6 as well as O.C.G.A. § 45-1-4, the

             Georgia Whistle Blower Act (GWA). The Court sees several problems in how

             these claims were plead that must be corrected before this case can move

             forward. Those problems are discussed below.

                   A.     Fourth and Fourteenth Amendment Claims

                   Paragraph 38 of Plaintiff’s “Count II” contains the conclusory allegation

             that “Defendants violated the Plaintiff’s constitutional rights to equal

             protect[sic] and due process of law guaranteed under the IV th and XIV th

             Amendments to the Constitution of the United States.” (Am. Compl., Dkt. [3]

             ¶38.) Based on Plaintiff’s current pleading [3], and in line with Defendants’



                   6
                      Defendants correctly note that the only vehicle for bringing these private
             constitutional causes of action is 42 U.S.C. § 1983. Anderson v. Bd. of Regents of
             Univ. Sys. of Georgia, No. CIV.A 104CV3135JEC, 2010 WL 427652, at *2 (N.D. Ga.
             Feb. 2, 2010) (citing Porter v. White, 483 F.3d 1294, 1307 (11th Cir. 2007)). Should
             Plaintiff replead these claims, she should specifically assert which are brought
             pursuant to Section 1983. Further, she should be prepared for Section 1983
             affirmative defenses to suit, such as qualified immunity.

                                                      9



AO 72A
(Rev.8/82)
             Motion to Dismiss [11-1], the Court struggles to find potential for a Fourth

             Amendment search and seizure, or due process claim. Similarly, Plaintiff

             appears to rely on an impermissible “class of one” theory for a Fourteenth

             Amendment equal protection claim. See Engquist v. Oregon Dep't of Agric.,

             553 U.S. 591, 601–06 (2008) (holding class-of-one equal-protection claims not

             cognizable in public-employment context).

                   All the same, without reaching a decision as to the merits of these claims,

             the Court grants Plaintiff an opportunity to replead her complaint. In doing so,

             Plaintiff is not required to replead these claims. Should she choose to, she

             must link her factual allegations to each element of each claim. See Frantz v.

             Walled, 513 F. App'x 815, 821 (11th Cir. 2013) (“The amended complaint's

             failure to link factual allegations to specific counts makes it a quintessential

             shotgun pleading.”). If Plaintiff does not meet these requirements, she risks

             dismissal on a 12(b)(6) motion for failure to state a claim upon which relief can

             be granted. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (finding that to

             withstand a motion to dismiss, “a complaint must contain sufficient factual

             matter, accepted as true, to state a claim to relief that is plausible on its face.”)

             (internal quotations omitted).

                                                       10



AO 72A
(Rev.8/82)
                    B.     First Amendment Claims

                    Plaintiff asserts that Defendants violated her First Amendment right to

             free speech twice in her Amended Complaint [3]. First, in “Count I,” Plaintiff

             alleges “Defendants[sic] acts of retaliation and harassment of Plaintiff for her

             participation in the class action civil suit violated Plaintiff’s rights of free

             speech.” (Am. Compl., Dkt. [3] ¶31.) Plaintiff does not provide any

             information regarding the specific actors or the retaliation and harassment

             alleged for this claim. While detailed factual allegations are not required,

             Defendants cannot defend this claim nor can the Court assess it on the merits as

             pled. For example, Defendants interpreted this claim to refer to Plaintiff’s

             factual allegations that she was harassed7 after filing an FLSA claim against her

             employer. (Defs.’ MTD, Dkt. [11-1] at 9-10.) Yet, in her Response [12],

             Plaintiff states that she “was punished under two separate acts of free speech,”

             neither of which involved the lawsuit. (Pl.’s Resp., Dkt. [12] at 11-12.) Again,

             this information must be properly linked in the complaint, not the response. In

             re Androgel Antitrust Litig. (No. II), 687 F. Supp. 2d at 1381 (quoting Kuhn,


                    7
                     Again, it is unclear how exactly she was harassed in relation to this incident
             and others.

                                                        11



AO 72A
(Rev.8/82)
             304 F. Supp. 2d at 1321) (“A plaintiff cannot amend the complaint by

             arguments of counsel made in opposition to a motion to dismiss.”). Second, in

             “Count II,” Plaintiff asserts an impermissible legal conclusion that “Defendants

             Jackson and Carter’s actions violated Plaintiff’s constitutional right to free

             speech guaranteed under the I st Amendment to the Constitution of the United

             States.” (Am. Compl., Dkt. [3] ¶37.)

                   As a result, Defendants and the Court are left to “ascertain what factual

             allegations correspond with each [First Amendment] claim.” Beckwith v.

             Bellsouth Telecomms., Inc., 146 Fed.Appx. 368, 371 (11th Cir. 2005). The

             Eleventh Circuit has specifically held that this is an unjustifiable use of

             resources. See, e.g., id. The free speech analytical framework is complicated,

             with multiple layers of elements depending on the type of claim asserted.

             While ambiguity runs rampant in Plaintiff’s Amended Complaint [3], it appears

             she wishes to assert multiple first amendment retaliation claims as a public

             employee against government officials. To do so, Plaintiff must provide

             specific facts that if taken as true establish that: (1) her speech was on a matter

             of public concern; (2) her First Amendment interest in engaging in the speech

             outweighs her employer’s interest in prohibiting the speech to promote the

                                                     12



AO 72A
(Rev.8/82)
             efficiency of the public services it performs through its employees; and (3) her

             speech played a “substantial part” in her employer’s decision to demote or

             discharge her.” Anderson v. Burke Cnty., Ga., 239 F.3d 1216, 1219 (11th Cir.

             2001). Importantly, Plaintiff must link a factual allegation to each of these

             elements for each separate First Amendment claim she asserts.

                    As pled, the Court is unsure what speech Plaintiff claims is

             constitutionally protected, much less a matter of public concern. Further, it is

             imprecise what demotion or discharge occurred because Plaintiff allegedly

             spoke on a matter of public concern. It also appears that Plaintiff believes her

             First Amendment rights were violated multiple times but how many is unclear.

             Consequently, the Court does not have enough information to assess the

             viability of these claims.

                   As with Plaintiff’s other constitutional claims, without reaching a

             decision as to the merits of any First Amendment claim, the Court grants

             Plaintiff an opportunity to replead her complaint. In doing so, Plaintiff must

             identify the elements to each claim. Then she must link her factual allegations

             to each element. See Frantz v. Walled, 513 F. App'x 815, 821 (11th Cir. 2013)



                                                    13



AO 72A
(Rev.8/82)
             (“The amended complaint's failure to link factual allegations to specific counts

             makes it a quintessential shotgun pleading.”). If Plaintiff does not meet these

             requirements, she risks dismissal on a 12(b)(6) motion for failure to state a

             claim upon which relief can be granted. Ashcroft v. Iqbal, 556 U.S. 662, 678

             (2009) (finding that to withstand a motion to dismiss, “a complaint must

             contain sufficient factual matter, accepted as true, to state a claim to relief that

             is plausible on its face.”) (internal quotations omitted).

                   C.     Georgia Whistle Blower Act Claim

                   Plaintiff’s “Count III” appears to be a claim for violation of the Georgia

             Whistle Blower Act (GWA), O.C.G.A. § 45-1-4. While this is Plaintiff’s best-

             pled claim, it is still deficient. The Court will not restate the deficiencies

             because Defendants have detailed them in their Motion to Dismiss [11-1].

             (Defs.’ MTD, Dkt. [11-1] at 18-20.) As with all of the above claims, Plaintiff

             should provide facts that, if true, would satisfy each of the four elements of a

             GWA retaliation claim. Humble v. Cirrus Educ. Grp., Inc., No. 5:17-CV-192

             (MTT), 2017 WL 6001501, at *6 (M.D. Ga. Dec. 4, 2017) (citing Lamar, 605

             F. App’x at 806). Then, Plaintiff must link each of those factual allegations to



                                                      14



AO 72A
(Rev.8/82)
             the element that they purport to satisfy. See Frantz, 513 F. App’x at 821 (11th

             Cir. 2013) (“The amended complaint’s failure to link factual allegations to

             specific counts makes it a quintessential shotgun pleading.”).

                   Because of the problems with Plaintiff’s Amended Complaint [3],

             Plaintiff must replead and is DIRECTED to file a second amended complaint

             within fourteen days of the date of this Order. In drafting that complaint,

             Plaintiff must carefully correct each of the problems identified in the above

             sections. It is particularly important for Plaintiff to identify her causes of

             actions with specificity—including specific references to facts that support

             each element of each alleged cause of action—to clarify how each Defendant is

             responsible for each act alleged. If Plaintiff fails to follow the Court’s

             instructions in repleading, she risks dismissal. See Goodison v. Washington

             Mut. Bank, 232 F. App’x 922 (11th Cir. 2007) (finding that the district court

             did not abuse its discretion in dismissing an amended complaint because the

             plaintiff “failed to make meaningful modifications to her complaint in order to

             comply with Rule 8(a)(2) and “continued to employ a ‘shotgun approach’ to

             pleading”). Once Plaintiff files her second amended complaint, Defendants are

             DIRECTED to file an answer or a motion to dismiss within twenty one days

                                                      15



AO 72A
(Rev.8/82)
             thereafter.

                                             Conclusion

                   For the foregoing reasons, Defendants’ Motion to Dismiss [11-1] is

             DENIED, with a right to refile. Plaintiff is DIRECTED to file a second

             amended complaint within fourteen days of the date of this Order. Defendants

             must then file an answer or a motion to dismiss within twenty-one days

             thereafter.

                   SO ORDERED, this 10th day of January, 2019.



                                              ________________________________
                                              RICHARD W. STORY
                                              United States District Judge




                                                  16



AO 72A
(Rev.8/82)
